DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (10719160).  With respect to claim 1, Lee et al. discloses a display device (1), comprising: a display panel (30); a mold frame (10) at least partially surrounding the display panel (30); and a bracket (50) at least partially overlapping the mold frame (10) (claim1); and a protective film (20, 40) disposed on the display panel (30) (claim 2), wherein each of the mold frame (10) and the bracket (50) includes an electrically conductive material (claim 1), and wherein the mold frame (10) overlaps the protective film (20, 40).  With respect to claim 2, Lee et al. discloses the display device (1) of claim 1, wherein the mold frame (10) directly contacts the protective film (20, 40).  With respect to claim 4, Lee et al. discloses the display device (1) of claim 1, wherein the protective film (20, 40) includes a protective base, and a protective base bonding layer (62, 71) disposed between the protective base and the display panel (30).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 3, patentability resides, at least in part, in the mold frame and the bracket are electrically connected to each other and including all of the other limitations of the base claim; as to claim 5, patentability resides, at least in part, in the display device of claim 3, further comprising a connection conductor disposed between the bracket and the mold frame, wherein each of the mold frame and the bracket are directly connected to the connection conductor and including all of the other limitations of the base claim; as to claim 6, patentability resides, at least in part, in the connection conductor includes a conductive base, a first conductive bonding layer disposed between the conductive base and the mold frame, and a second conductive bonding layer disposed between the bracket and the conductive base and including all of the other limitations of the base claim; as to claim 7, patentability resides, at least in part, in the connection conductor includes a clamp and including all of the other limitations of the base claim; as to claim 8, patentability resides, at least in part, in the mold frame includes a main frame portion and a frame conductive layer disposed directly on a surface of the main frame portion, and wherein the frame conductive laver is electrically connected to the bracket and including all of the other limitations of the base claim; as to claim 9, patentability resides, at least in part, in the frame conductive layer is formed on the main frame portion by coating, deposition, or thermal attachment and including all of the other limitations of the base claim; as to claim 10, patentability resides, at least in part, in the frame conductive layer directly contacts the protective film and including all of the other limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-09-21